Case 2:19-cv-10071-VAP-RAO Document 21 Filed 04/15/20 Page 1 of 9 Page ID #:92



     Aaron D. Aftergood (239853)
1      aaron@aftergoodesq.com
     THE AFTERGOOD LAW FIRM
2    1880 Century Park East, Suite 200
     Los Angeles, CA 90067
3    Telephone: (310) 550-5221
     Facsimile: (310) 496-2840
4
     Patrick H. Peluso (admitted pro hac vice)
5      ppeluso@woodrowpeluso.com
     Taylor T. Smith (admitted pro hac vice)
6      tsmith@woodrowpeluso.com
     WOODROW & PELUSO, LLC
7    3900 East Mexico Avenue, Suite 300
     Denver, Colorado 80210
8    Telephone: (720) 213-0676
     Facsimile: (303) 927-0809
9
     Attorneys for Plaintiff and the Class
10
11                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
12                               WESTERN DIVISION
13
     Tracy Eggleston, individually and on
14                                                         Case No. 2:19-cv-10071-VAP-RAO
     behalf of all others similarly situated,
15
                                     Plaintiff,               NOTICE OF MOTION AND
16                                                            MOTION FOR SECOND
17   v.                                                       EXTENSION OF TIME TO
                                                              EFFECTUATE SERVICE OF
18                                                            PROCESS
     Direct Protect Security and
19   Surveillance, Inc., a California
     corporation,                                             Date: May 18, 2020
20                                                            Time: 2:00 p.m.
21                                   Defendant.               Judge: Hon. Virginia A. Phillips
                                                              Courtroom: 8A
22                                                            Complaint Filed: November 25, 2019
23
           PLEASE TAKE NOTICE that on Monday, May 18, 2020, at 2:00 p.m., or
24
     as soon thereafter as counsel may be heard, counsel for Plaintiff Tracy Eggleston
25
     (Plaintiff” or “Eggleston”) shall appear before the Honorable Virginia A. Phillips or
26
     any judge sitting in her stead in Courtroom 8A of the United States District Court
27
28
              Notice of Motion and Motion for Second Extension of Time to Effectuate Service of Process
                                                        -1-
Case 2:19-cv-10071-VAP-RAO Document 21 Filed 04/15/20 Page 2 of 9 Page ID #:93




1    for the Central District of California, 350 W. 1st Street, Los Angeles, CA 90012,
2    and present Plaintiff’s Motion for Second Extension of Time to Effectuate Service
3    of Process.
4          The undersigned further states that that compliance with Local Rule 7-3 is
5    not feasible because Direct Protect Security and Surveillance, Inc. has not yet
6    appeared in this litigation.
7          This Motion is based on this Notice and Motion, the attached Memorandum
8    of Points and Authorities and exhibits, oral argument of counsel, and any other
9    matter that may be submitted at the hearing.
10
11                                                   Respectfully submitted,
12
13   Dated: April 15, 2020                           Tracy Eggleston, individually and on behalf
                                                     of all others similarly situated,
14
15                                           By:      /s/ Taylor T. Smith
                                                     One of Plaintiff’s Attorneys
16
17                                                   Aaron D. Aftergood (239853)
                                                       aaron@aftergoodesq.com
18                                                   THE AFTERGOOD LAW FIRM
                                                     1880 Century Park East, Suite 200
19                                                   Los Angeles, CA 90067
                                                     Telephone: (310) 550-5221
20                                                   Facsimile: (310) 496-2840

21                                                   Patrick H. Peluso (admitted pro hac vice)
                                                       ppeluso@woodrowpeluso.com
22                                                   Taylor T. Smith (admitted pro hac vice)
                                                       tsmith@woodrowpeluso.com
23                                                   WOODROW & PELUSO, LLC
                                                     3900 East Mexico Avenue, Suite 300
24                                                   Denver, Colorado 80210
                                                     Telephone: (720) 213-0676
25                                                   Facsimile: (303) 927-0809

26                                                   Attorneys for Plaintiff and the Class

27
28
              Notice of Motion and Motion for Second Extension of Time to Effectuate Service of Process
                                                        -2-
Case 2:19-cv-10071-VAP-RAO Document 21 Filed 04/15/20 Page 3 of 9 Page ID #:94




1                    MEMORANDUM OF POINTS AND AUTHORITIES
2          Despite numerous service attempts, Plaintiff Tracy Eggleston (Plaintiff” or
3    “Eggleston”) has been unable to effectuate service on Defendant Direct Protect
4    Security and Surveillance, Inc. (“Defendant” or “Direct Protect”). Unfortunately,
5    the ongoing COVID19 Pandemic has further frustrated her service attempts. That is,
6    Plaintiff has arranged for the Orange County Sheriff’s Department (“OCSD”) to
7    serve Direct Protect at its only confirmed address. However, the OCSD has
8    informed Plaintiff that it has suspended all civil service attempts until further notice
9    as a result of pandemic. An outside, uncontrollable event, such as the pandemic, is
10   sufficient to establish good cause for an additional extension of time to complete
11   service. Especially where, as here, Plaintiff has demonstrated diligence in her
12   service attempts, and the outside event has prevented additional attempts. As such,
13   Plaintiff respectfully requests an additional sixty (60) days to effectuate service of
14   process.
15   I.    Factual and Procedural History
16         On November 25, 2019, Plaintiff brought this alleged class action lawsuit
17   alleging wide-scale violations of the Telephone Consumer Protection Act, 47
18   U.S.C. § 227, et seq. (“TCPA” or “Act”). (Dkt. 1.) Plaintiff, via process server, first
19   attempted service upon Defendant’s registered agent on December 5, 2019. (See
20   Dkt. 16-2; Declaration of Taylor T. Smith (“Smith Decl.”), a true and accurate copy
21   of which is attached hereto as Exhibit A.) During the first attempt, the process
22   server spoke with an individual at the home (via a Ring Doorbell System) who
23   stated that the registered agent was not home at the moment but that he could try
24   back tomorrow. (See Dkt. 16-2; Smith Decl. ¶ 4.) Thus, the server confirmed that
25   the address was accurate. The server then attempted service at the address on four
26   other occasions—including December 7, 2019, December 9, 2019, December 12,
27   2019, and December 14, 2019. (See Dkt. 16-2; Smith Decl. ¶ 5.) During each
28
                Notice of Motion and Motion for Second Extension of Time to Effectuate Service of Process
                                                          -3-
Case 2:19-cv-10071-VAP-RAO Document 21 Filed 04/15/20 Page 4 of 9 Page ID #:95




1    attempt, Defendant’s registered agent was either not home or would not answer the
2    door despite the lights being on at the home. (See Dkt. 16-2; Smith Decl. ¶ 4.)
3          Based upon her inability to effectuate service, Plaintiff filed a Motion for
4    Alternative Service upon the Defendant on January 20, 2020. (Dkt. 16.) On
5    February 21, 2020, the Court issued an order denying Plaintiff’s Motion for
6    Alternative Service. (Dkt. 18.) The Court reasoned that Plaintiff failed to
7    demonstrate reasonable diligence in its initial service attempts. (Id.) Then, Plaintiff
8    filed a Motion for Extension of Time to Effectuate Service of Process (Dkt. 19.) On
9    March 16, 2020, the Court granted Plaintiff an additional thirty (30) days, until
10   April 15, 2020, to effectuate service. (Dkt. 20.) The Court further noted that no
11   further extensions would be granted. (Id.)
12         On March 2, 2020, Plaintiff, via process server, attempted to serve the Direct
13   Protect’s only other known director, James Melad, at his last known address, 222
14   20th Street, Huntington Beach, California 92648. (See March 13th Declaration of
15   Diligence, a true and accurate copy of Exhibit B; Smith Decl. ¶ 10.) The process
16   server spoke with the current occupants of the home who stated that Mr. Melad
17   moved roughly three years ago. (See Ex. B; Smith Decl. ¶ 10.) Plaintiff then
18   directed the process server to attempt service at Direct Protect’s purported business
19   address located at 3151 Airway Ave. #F205, Costa Mesa, California 92626. (See
20   March 25th Declaration of Diligence, a true and accurate copy of which is attached
21   hereto as Exhibit C; Smith Decl. ¶ 11.) Plaintiff unsuccessfully attempted service at
22   Defendant’s purported business address on five occasions, including: March 16,
23   2020, March 18, 2020, March 20, 2020, March 23, 2020, and March 25, 2020. (Ex.
24   C; Smith Decl. ¶ 12.) On each attempt, the process server observed that no persons
25   were present at the address provided, and that it did not appear that anyone
26   regularly used the office. (Ex. C; Smith Decl. ¶ 13.)
27         On March 30, 2020, Plaintiff arranged for service, via the OCSD, on Direct
28
              Notice of Motion and Motion for Second Extension of Time to Effectuate Service of Process
                                                        -4-
Case 2:19-cv-10071-VAP-RAO Document 21 Filed 04/15/20 Page 5 of 9 Page ID #:96




1    Protect at its registered agent’s address, which is the only confirmed address for the
2    Defendant. (See Smith Decl. ¶¶ 4, 16; Dkt. 16-2.) Plaintiff provided the Complaint,
3    Summons, and other initiating documents to the OCSD, along with payment for the
4    service. (Smith Decl. ¶ 16.) OCSD informed counsel that it was not current
5    attempting any civil service due to the COVID19 pandemic. (Id. ¶ 15.) OCSD said
6    that it would resume service at a later, unknown date. (Id. ¶ 17.)
7          Based upon these facts, Plaintiff now respectfully requests an additional sixty
8    (60) days to effectuate service of process.
9    II.   Argument
10         Fed. R. Civ. P. 4 offers Plaintiff two avenues of relief. First, if a plaintiff
11   shows “good cause” for the failure to effectuate service, a “court must extend the
12   time for service for an appropriate period.” Coley v. Baca, No. CV09-08595 CAS
13   AJW, 2011 WL 651457, at *2 (C.D. Cal. Jan. 11, 2011), report and
14   recommendation adopted, No. CV 09-08595 CAS AJW, 2011 WL 641686 (C.D.
15   Cal. Feb. 11, 2011). Alternatively, “[i]n the absence of good cause, a district court
16   ‘has the discretion to dismiss without prejudice or to extend the time period.’”
17   Coley v. Baca, No. CV09-08595 CAS AJW, 2011 WL 651457, at *2 (C.D. Cal. Jan.
18   11, 2011), report and recommendation adopted, No. CV 09-08595 CAS AJW, 2011
19   WL 641686 (C.D. Cal. Feb. 11, 2011) (emphasis added). The Ninth Circuit has
20   noted “that the district court's discretion is broad.” Hearst v. West, 31 F. App'x 366,
21   369 (9th Cir. 2002).
22         “The ‘good cause’ inquiry focuses on whether the Plaintiff has been diligent
23   in attempting to effect service, and whether ‘some outside factor ... rather than
24   inadvertence or negligence, prevented service....’” Blankenship v. Account Recovery
25   Serv., Inc., No. 15-CV-2551-BTM-JLB, 2017 WL 1653159, at *2 (S.D. Cal. May 2,
26   2017). “‘At a minimum, ‘good cause’ means excusable neglect.’” In re Sheehan,
27   253 F.3d 507, 512 (9th Cir. 2001) (quoting Boudette v. Barnette, 923 F.2d 754, 756
28
              Notice of Motion and Motion for Second Extension of Time to Effectuate Service of Process
                                                        -5-
Case 2:19-cv-10071-VAP-RAO Document 21 Filed 04/15/20 Page 6 of 9 Page ID #:97




1    (9th Cir.1991)). However, “a plaintiff may be required to show the following
2    factors in order to bring the excuse to the level of good cause: ‘(a) the party to be
3    served received actual notice of the lawsuit; (b) the defendant would suffer no
4    prejudice; and (c) plaintiff would be severely prejudiced if his complaint were
5    dismissed.’” Id. (citation omitted).
6          Here, good cause exists to grant Plaintiff a second extension of the deadline
7    to serve all defendants. Since requesting the previous extension, Plaintiff has
8    diligently worked to effectuate service. On March 2, 2020, Plaintiff attempted to
9    serve Direct Protect’s only other known director, James Melad, at his last known
10   address. (See Ex. B.) Unfortunately, Mr. Melad has not resided at that address in
11   three years. (See id.) Plaintiff then attempted service, via process server, at the
12   Defendant’s last known business address on five occasions. (See Ex. C.) This also
13   proved futile since it appeared that no functioning business was present at this
14   address. (See id.) On March 30, 2020, Plaintiff arranged for the OCSD to serve
15   Direct Protect’s registered agent at his registered address. (Smith Decl. ¶ 16.) Recall
16   that this is the only confirmed address for Direct Protect. (See Dkt. 16-2; Smith
17   Decl. ¶ 4.)
18         Unfortunately, the OCSD has informed Plaintiff’s counsel that due to the
19   ongoing COVID19 Pandemic the department is not currently attempting any civil
20   service. (Smith Decl. ¶ 15.) However, the OCSD will retain Plaintiff’s request and
21   commence service at an unknown later date. (Id. ¶ 17.) This situation rises far
22   beyond “excusable neglect.” Rather, despite persistent attempts to serve Direct
23   Protect, Plaintiff now finds herself at the mercy of an outside event, the COVID19
24   Pandemic, regarding when the OCSD will resume service attempts. And service via
25   a private process server would likely prove futile given the Defendant’s agent’s
26   previous avoidance of service at this same address. (See Dkt. 16-2.) Of course,
27   Defendant’s actions to avoid service alone can establish good cause for an
28
              Notice of Motion and Motion for Second Extension of Time to Effectuate Service of Process
                                                        -6-
Case 2:19-cv-10071-VAP-RAO Document 21 Filed 04/15/20 Page 7 of 9 Page ID #:98




1    extension. See Hearst 31 F. App'x at 368 (“A defendant's affirmative actions, which
2    frustrate service, may constitute good cause for failure to effect timely service[.]”).
3    In short, in light of the pandemic, Plaintiff needs an additional sixty (60) days to
4    effectuate service. The additional time is necessary given that the OCSD is
5    uncertain as to when the department will resume civil service operations.
6           Furthermore, the factors that courts may choose to analyze also argue in
7    favor of granting an extension. First, while Defendant has not received actual notice
8    of this lawsuit, Defendant’s registered agent and director repeatedly refused to
9    accept service. (See Dkt. 16-2; Smith Decl. ¶¶ 4-5.) Consequently, Defendant’s
10   attempts to evade service should not be rewarded. Second, the Defendant would not
11   suffer any prejudice at all. That is, the statute of limitations has not run on
12   Plaintiff’s claims and the result of a dismissal would only be to re-file the
13   Complaint, which again unfairly rewards the Defendant’s attempts to avoid service.
14   Finally, Plaintiff would suffer prejudice should the Court decide to dismiss the case.
15   That prejudice includes—the additional passage of time to re-file the case, the costs
16   associated with re-filing, and incurred costs associated with her service attempts to
17   date. When weighing these factors, it is clear that an extension of the deadline is
18   warranted. Moreover, the denial of an extension is likely to end with re-filing the
19   same case in the same Court and obtaining an additional 90-days to again effectuate
20   service.
21          Accordingly, good cause exists to grant Plaintiff a second extension of the
22   deadline to serve the Defendant. The Court should grant Plaintiff an additional sixty
23   (60) days to complete service.
24   III.   Conclusion
25          Therefore, in light of the current pandemic, Plaintiff respectfully requests that
26   the Court grant the present motion and extend the deadline for Plaintiff to effectuate
27   service upon Defendant Direct Protect by sixty (60) days, and for such additional
28
                Notice of Motion and Motion for Second Extension of Time to Effectuate Service of Process
                                                          -7-
Case 2:19-cv-10071-VAP-RAO Document 21 Filed 04/15/20 Page 8 of 9 Page ID #:99




1    relief as the Court deems necessary and just.
2                                                    Respectfully submitted,
3
4    Dated: April 15, 2020                           Tracy Eggleston, individually and on behalf
                                                     of all others similarly situated,
5
6                                            By:      /s/ Taylor T. Smith
                                                     One of Plaintiff’s Attorneys
7
8                                                    Aaron D. Aftergood (239853)
                                                       aaron@aftergoodesq.com
9                                                    THE AFTERGOOD LAW FIRM
                                                     1880 Century Park East, Suite 200
10                                                   Los Angeles, CA 90067
                                                     Telephone: (310) 550-5221
11                                                   Facsimile: (310) 496-2840

12                                                   Patrick H. Peluso (admitted pro hac vice)
                                                       ppeluso@woodrowpeluso.com
13                                                   Taylor T. Smith (admitted pro hac vice)
                                                       tsmith@woodrowpeluso.com
14                                                   WOODROW & PELUSO, LLC
                                                     3900 East Mexico Avenue, Suite 300
15                                                   Denver, Colorado 80210
                                                     Telephone: (720) 213-0675
16                                                   Facsimile: (303) 927-0809

17                                                   Attorneys for Plaintiff and the Class

18
19
20
21
22
23
24
25
26
27
28
              Notice of Motion and Motion for Second Extension of Time to Effectuate Service of Process
                                                        -8-
Case 2:19-cv-10071-VAP-RAO Document 21 Filed 04/15/20 Page 9 of 9 Page ID #:100




 1                                CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   titled document was served upon counsel of record by filing such papers via the
 4   Court’s ECF system on April 15, 2020.
 5                                                  /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
             Notice of Motion and Motion for Second Extension of Time to Effectuate Service of Process
                                                       -9-
